               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiffs,                           4:21CR3030

    vs.
                                                         ORDER
JOSEPH WARD JR. and
VICKIE M. WARD,

                Defendants.


    After conferring with counsel,

    IT IS ORDERED:

    1)    Defendants’ oral motion to set a pretrial motion deadline and another
          status conference is granted.

    2)    Pretrial motions shall be filed on or before August 24, 2021.

    3)    A status conference will be held before the undersigned magistrate
          judge at 9:00 a.m. on August 25, 2021 by telephone. All participants
          shall use the conferencing information provided by the court, (see
          Filing No. 18), to participate in the call to discuss case progression
          and a potential trial setting. Counsel for the parties shall be present
          at the conference.

    4)    The court finds that the time between today’s date and August 25,
          2021 is excluded in any computation of time under the Speedy Trial
          Act because this case remains “unusual and complex,” and is
          exempted from the time restrictions of that Act, 18 U.S.C.
          3161(h)(7)(B)(ii).

    May 25, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
